DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 8/29/22. Claim 1 has been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al. on claims 1-3, 6-10 have been withdrawn because the Applicant amended the claims. 
Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under 35 U.S.C 103 as obvious over Urban et al. on claims 11 has been withdrawn because the Applicant amended the claims. 

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C 103 as obvious over Urban et al. in view of MacKenzie et al. on claims 4 and 5 are withdrawn because the Applicant amended the claims. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomantschger et al. (US Patent 5,300,371) in view of Urban et al. (US Publication 2014/0072886).
Regarding claims 1 and 8, the Tomantschger reference disclose a rechargeable battery comprising an electrolyte, a positive electrode, a negative electrode, an isolation member arranged between the positive electrode and negative electrode (Fig. 1). The positive electrode comprises an active substance of the positive electrode that changes valency during charging and discharging of the rechargeable battery. The active substrate comprising one or more of manganese oxide and manganese oxyhydroxide and an active substance of the negative electrode comprising zinc (2:14-20). The Tomantschger reference discloses further comprising electrolyte salts in aqueous electrolyte to be zinc chloride but is silent in specifying  zinc alkylsulfonate, zinc arylsulfonate, zinc fluoroborate, zinc alkylsulfonate hydrate, zinc arylsulfonate hydrate and zinc fluoroborate hydrate.  However, the Urban et al. reference discloses electrolyte salts in aqueous electrolytes with good water solubility and comprises conductive properties to be zinc chloride salts, zinc alkylsulfonate, zinc arylsulfonate, zinc fluoroborate, zinc alkylsulfonate hydrate, zinc arylsulfonate hydrate and zinc fluoroborate hydrate ([0031]-[0033]).  Therefore, it would have been obvious before the effective filing date of the invention to incorporate zinc chloride salts, zinc methanesulfonate disclosed by the Urban et al. reference for zinc salts in aqueous mediums in order to provide conductivity for electrochemical reactions. 
Regarding claims 2 and 3, the Tomantschger reference in view of the Urban et al. reference discloses the concentration of the Zn ions and Zn salt in the electrolyte is calculated to be 0.1-6 mol/L (Urban;[0035] 40-100g/l). 
Regarding claim 6, the Urban et al. reference discloses wherein the mass percentage of one or more of manganese oxide and manganese oxyhydroxide in the active substance of said positive electrode is 20% or more since it is the only active substance .  
Regarding claim 7, the Tomantschger reference in view of the Urban et al. reference discloses the mass percentage of zinc in the active substance of said negative electrode is 33% or more (Tomantschger; Example 1).  
Regarding claim 9, the Tomantschger reference in view of the Urban et al. reference discloses the electrolyte salt further comprises one or more of zinc sulfate, manganese sulfate, zinc chloride, manganese chloride, zinc nitrate, manganese nitrate, zinc acetate, manganese acetate, zinc formate and manganese formate ([0032] and claim 12).  
Regarding claim 10, the Tomantschger reference in view of the Urban et al. reference discloses wherein said rechargeable battery further comprises a case, wherein said positive electrode, said negative electrode, said isolation membrane and said electrolyte are all arranged in the case (Tomantschger; Fig. 1).  
Regarding claim 11, the Tomantschger reference in view of the Urban et al. reference discloses the claimed invention above and further incorporated herein. The Urban et al. reference also discloses the Zn ions can be at 40g/l to 100g/l. At the higher range of the concentrations, 1.0-2.5 mol/L is anticipated. Therefore, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 12, Tomantschger reference in view the Urban et al. reference discloses that each electrolyte salt containing one or more of sulfonate ions and fluoroborate ions is 5% or more of the total electrolyte salts ([0035], 1:2 molar ratio in zinc methanesulfonate).
Regarding claim 13, the Tomantschger reference in view Urban et al. reference does not discloses sulfate (Tomantschger) as the electrolyte salt.

Claim(s)  4 and 5 is/are rejected under 35 U.S.C. 103 as unpatentable over Tomantschger et al. (US Patent 5,300,371) in view of Urban et al. (US Publication 2014/0072886) in further view of MacKenzie et al. (US Publication 2018/0131012 with provisional application 62/396,049 filed on September 16, 2016).

Regarding claims 4 and 5, the Tomantschger et al. in view of Urban reference discloses the claimed invention above and further incorporated herein. Tomantschger et al. in view of Urban reference discloses zinc metal anode but is silent in disclosing  the electrolyte salt in said electrolyte further comprises one or more of manganese alkylsulfonate, manganese arylsulfonate, manganese fluoroborate, manganese alkylsulfonate hydrate, manganese arylsulfonate hydrate and manganese fluoroborate hydrate; wherein said manganese alkylsulfonate is one or more of manganese methanesulfonate, manganese ethylsulfonate and manganese propylsulfonate; and/or, said manganese arylsulfonate is one or more of manganese benzenesulfonate and manganese p-toluenesulfonate; and/or, said manganese alkylsulfonate hydrate is one or more of manganese methanesulfonate hydrate, manganese ethylsulfonate hydrate and manganese propylsulfonate hydrate; and/or, said manganese arylsulfonate hydrate is one or more of manganese benzenesulfonate hydrate and manganese p-toluenesulfonate hydrate.  However, the Mackenzie reference discloses zinc metal anodes requires protective salts to reduce hydrogen evolution side reactions in electrochemical cell (Abstract). The electrolyte protective salts can be one or more of one or more of manganese alkylsulfonate, manganese arylsulfonate, manganese fluoroborate, manganese alkylsulfonate hydrate, manganese arylsulfonate hydrate and manganese fluoroborate hydrate; wherein said manganese alkylsulfonate is one or more of manganese methanesulfonate, manganese ethylsulfonate and manganese propylsulfonate; and/or, said manganese arylsulfonate is one or more of manganese benzenesulfonate and manganese p-toluenesulfonate; and/or, said manganese alkylsulfonate hydrate is one or more of manganese methanesulfonate hydrate, manganese ethylsulfonate hydrate and manganese propylsulfonate hydrate; and/or, said manganese arylsulfonate hydrate is one or more of manganese benzenesulfonate hydrate and manganese p-toluenesulfonate hydrate ([0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate protective electrolyte salts of one or more of manganese alkylsulfonate, manganese arylsulfonate, manganese fluoroborate, manganese alkylsulfonate hydrate, manganese arylsulfonate hydrate and manganese fluoroborate hydrate; wherein said manganese alkylsulfonate is one or more of manganese methanesulfonate, manganese ethylsulfonate and manganese propylsulfonate; and/or, said manganese arylsulfonate is one or more of manganese benzenesulfonate and manganese p-toluenesulfonate; and/or, said manganese alkylsulfonate hydrate is one or more of manganese methanesulfonate hydrate, manganese ethylsulfonate hydrate and manganese propylsulfonate hydrate; and/or, said manganese arylsulfonate hydrate is one or more of manganese benzenesulfonate hydrate and manganese p-toluenesulfonate hydrate  to protect the Zn anode metal disclosed by the MacKenzie et al. reference for the battery system that incorporates Zn anode disclosed by the Urban et al. reference in order to prevent side reactions that can be corrosive to Zn and be detrimental to the Zn battery system.
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. The Applicant’s arguments are:
The arguments of whether the prior art comprises an active material is moot, since the Applicant provide amendments to further limit the claims. Please see the new rejections above
The Applicants argue, “

    PNG
    media_image1.png
    172
    593
    media_image1.png
    Greyscale

However, the argued, “significant difference” is not claimed and therefore the arguments is moot. Thus, please see the rejections above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN102299389

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725